Citation Nr: 0407815	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  03-13 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
service connected right ankle disability.

2.  Entitlement to an effective date earlier than October 2, 
2001 for the grant of service connection for a right ankle 
disability.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel



INTRODUCTION

The veteran had active service from May 1975 to May 1979 and 
active duty for training in April 1990.

This appeal arises from an October 2002 rating decision of 
the Baltimore, Maryland Regional Office (RO).  The issues of 
entitlement to service connection for arthritis of the right 
ankle and entitlement to a higher evaluation for the service 
connected arthritis of the first metatarsophalangeal joint of 
the right foot are referred to the RO for appropriate 
consideration.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's claim is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2003), 
and any other applicable legal 
precedent.  The veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claims and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
all medical treatment for the disability 
at issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant evidence that is not already of 
record to include all current treatment 
records from the Baltimore VA medical 
center.  In addition, the veteran should 
be requested to provide all relevant 
information regarding time lost from 
work and time spent hospitalized as a 
result of his service connected right 
ankle disability.  If records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  Following completion of the above 
development, the veteran should be 
scheduled for a VA orthopedic examination 
by an examiner who has not previously 
examined him.  The claims folder must be 
made available to the examiner for review 
prior to the examination and all 
necessary diagnostic testing should be 
accomplished.  The examiner should 
provide complete range of motion findings 
for the right ankle.  The examiner must 
indicate whether there is any pain, 
weakened movement, excess fatigability, 
or incoordination on movement of the 
right ankle, and whether there is likely 
to be additional range of motion loss of 
the service-connected right ankle due to 
any of the following:  (1) pain on use, 
including flare-ups;  (2) weakened 
movement; (3) excess fatigability; or  
(4) incoordination.  The above 
determinations must, if feasible, be 
expressed in the degree of the additional 
range of motion loss due to pain on use 
or during flare-ups.  If the examiner is 
unable to provide any of the above 
clinical findings it should be so 
indicated as part of the written record.  

3.  When the above development has been 
completed and the RO has complied with 
the notice and duty to assist provisions 
of 38 C.F.R. § 3.159, to include the 
appropriate time period for receipt of 
additional information or evidence, the 
RO should review the expanded record and 
re-adjudicate the issues on appeal.  If 
any benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued and the veteran 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  Additionally, if the 
veteran does not appear for a scheduled 
examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2003).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




